Citation Nr: 1534342	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In April 2013, the Board remanded this matter for additional actions, to include AOJ adjudication of raised claims for increased ratings for posttraumatic stress disorder (PTSD) and degenerative changes of the lumbar spine.  In August 2013, the RO granted a higher 70% rating for PTSD from May 1, 2012, and continued a 40% rating for degenerative changes of the lumbar spine.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the medical and other evidence of record reasonably demonstrates that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for a TDIU decided herein, the Board finds that all notice and development action needed to fairly adjudicate this claim has been accomplished.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2014). In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

Here, the Veteran was granted a 70 percent disability rating for PTSD, effective May 1, 2012.  He is also service-connected for degenerative changes of the lumbar spine, which is rated as 40 percent disabling.  His combined rating is 80 percent.  Thus, he meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

In this regard, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating alone is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he/she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, in March 2006, the Veteran submitted his claim for a TDIU in which he stated that his service-connected PTSD and low back disability prevent him from securing or following any substantially gainful employment.   He noted that he last worked full time in March 1997 and that it was at time that his disability affected his full time employment.  

An October 2006 VA spine examination report reflects that the Veteran's usual occupation was that of a meat cutter and truck driver.  He had been unemployment for five to 10 years due to medical conditions.  The examiner opined that the Veteran's low back disability had no significant effects on his usual occupation.  The Veteran reported his work experience as a manager and most recently as a butcher.  The examiner opined that the Veteran had multiple medical and psychological conditions which may preclude him from gaining and maintaining employment and that the Veteran's service-connected lumbar spine disability should not preclude him from obtaining and maintaining light duty employment.  He stated that there is no objective data to support the Veteran's claim that he is unable to work because of this service-connected disability.  

A December 2006 VA PTSD examination report reflects that medications taken for treatment make the Veteran light headed.  With regard to the effectiveness of therapy, the Veteran reported that sometimes he feels "fine" and that other times he feels angry and detached.  The Veteran slept one to three hours per night, even with medication, resulting in fatigue and interference with daily activity.  It was noted that the Veteran was unemployed since he injured his neck in 1997 due to an accident at work.  He is not unemployable due to PTSD.  His social isolation is at least partially due to PTSD.  The Veteran did not contend that he was unemployed due to his service-connected mental disorder.   Due to the effects of the Veteran's PTSD, he had occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

A November 2008 VA psychiatry note reflects that the Veteran stated he became frequently frustrated, angry, and emotional and could not tolerate noise at all.  His family became the immediate victim of his loss of control of temper.  The assessment noted that there was evidence that the Veteran's stress coping mechanism was breaking down.  A December 2008 VA psychiatry note reflects that the Veteran's mood was about the same and it does not take much to set him off.  

A July 2009 VA mental health record notes that the Veteran reported that his temper was getting out of control.  He was worried about hurting someone.  

In an August 2013 VA spine examination report, the examiner found that the Veteran's thoracolumbar spine condition impacted his ability to work.  In this regard, the examiner stated that this service-connected condition should not preclude light duty or sedentary employment but that strenuous physical employment is limited given this service-connected disability.  

An August 2013 VA PTSD examination report, provided by a psychiatrist, reflects that the Veteran lives alone.  He is still married, but his wife is not willing to live with him because of the risk of the Veteran getting enraged and "going off" is too great.  The Veteran also worries continually about his ability to control his anger.  The Veteran has thirteen children, and those who live near him visit often.  Other than family, the Veteran has no friends.  He does not want to be around people.  He gets very anxious and often has a panic attack when he has to go to the grocery store and it is crowded.  The Veteran is prescribed medications for sleep, nightmares, and mood disturbance.  The Veteran stated that all the psychiatric medications help control the symptoms, but just barely.  In assessing the Veteran's psychiatric condition, the examiner found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Significantly, the PTSD symptoms that the Veteran experienced included impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), an inability to establish and maintain effective relationships, impaired impulse control, and persistent danger of hurting self or others.  The examiner stated that the Veteran received a GAF score of 50 because he has serious impairment in social functioning due to his symptoms.  He remains isolated in an attempt to control his potential to become enraged and perhaps unintentionally hurt someone.  

A February 2014 VA spine examination report reflects that the Veteran has degenerative arthritis of the thoracolumbar spine.  The examiner opined that the Veteran's service-connected condition should not preclude moderate, light or sedentary employment.  Strenuous physical employment is limited given the Veteran's age, and other health issues.  The examiner discussed that the range of motion is affected by pain and pathology of the effected joints.  The Veteran's subjective pain does not correspond with the pathology of the lumbar spine/thoracic spine per imaging study.  Also, by this examiner's observation, the Veteran's pain is exaggerated as shown in the positive Waddell sign, and, therefore, the Veteran's range of motion test is questionable.  

At a February 2014 VA PTSD examination, the examiner (a physician) concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  She opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported a recent assault where "someone stepped on my space, [and] he got assaulted."  

In a December 2014 supplemental opinion, the prior VA physician stated that the current diagnosis of trauma-related unspecified disorder is most likely related to tent fire that the Veteran suffered while in service.  Upon reconciliation of available medical records, there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  VA medical records reflect diagnoses of prolonged PTSD, neurotic depression, an intermittent explosive disorder, dysthymia, and an impulse control disorder, not otherwise specified (NOS). 

In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disability.  The Board finds probative that, at the August 2013 VA PTSD examination, the psychiatrist concluded that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Significantly, the Board notes that the Veteran reported that he lived alone despite still being married.  His wife was not willing to live with him because of the risk of the Veteran getting enraged and "going off" is too great.  Further, an earlier November 2008 VA psychiatry note reflects that there was evidence that the Veteran's stress coping mechanism was breaking down, and a July 2009 VA mental health record notes that he reported that he was getting out of hand with his temper and that he was worried about hurting someone.  Further, and most recently, at a February 2014 VA PTSD examination, the Veteran reported a recent assault where "someone stepped on my space, he got assaulted."  

The Board finds that such degree of impaired impulse control, anger, outbursts, and potential for harm to others supports the August 2013 VA examiner's conclusion that the Veteran is significantly impaired in occupational areas.  Despite the February 2014 VA examiner's opinion that the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the overall evidence supporting unemployability is at least in equipoise.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


